Name: Commission Regulation (EC) No 2144/2003 of 8 December 2003 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  agricultural activity;  trade policy;  foodstuff
 Date Published: nan

 Avis juridique important|32003R2144Commission Regulation (EC) No 2144/2003 of 8 December 2003 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91 (Text with EEA relevance) Official Journal L 322 , 09/12/2003 P. 0003 - 0004Commission Regulation (EC) No 2144/2003of 8 December 2003amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 1452/2003(2), and in particular Article 11(1) thereof,Whereas:(1) The list of third countries from which certain agricultural products obtained by the organic production method must originate in order to be marketed within the Community, provided for in Article 11(1) of Regulation (EEC) No 2092/91, is set out in the Annex to Commission Regulation (EEC) No 94/92(3), as last amended by Regulation (EC) No 545/2003(4). That list was drawn up in accordance with Article 11(2) of Regulation (EEC) No 2092/91.(2) The Argentine authorities have asked the Commission to include a new inspection and certification body in accordance with Regulation (EEC) No 94/92. The Argentine authorities have provided the Commission with all the necessary guarantees and information to satisfy it that the new inspection and certification body meets the criteria laid down in Article 11(2) of Regulation (EEC) No 2092/91.(3) The Australian authorities have informed the Commission that one inspection body has restructured its activity and has changed its name.(4) Hungary introduced a request to extend the product categories, included in the list provided for in Article 11(1) of Regulation (EEC) No 2092/91, in order to include livestock and livestock products. It submitted the information required pursuant to Article 2(2) of Regulation (EEC) No 94/92.(5) The examination of this information and consequent discussion with the Hungarian authorities has led to the conclusion that the rules governing production and inspection of livestock and livestock products are equivalent to those laid down in Regulation (EEC) No 2092/91.(6) Switzerland has requested the Commission to amend the terms of its inclusion in accordance with the Agreement between the European Community and the Swiss Confederation on trade in agricultural products(5), in particular with its Annex 9 on organically produced agricultural products and foodstuffs.(7) Switzerland has submitted the information required pursuant to Article 2(5) of Regulation (EEC) No 94/92. The examination of the information submitted has led to the conclusion that the requirements are equivalent to those resulting from the Community legislation.(8) The New Zealand authorities have submitted the more precise name of the certificate issuing body.(9) Regulation (EEC) No 94/92 should therefore be amended accordingly.(10) The measures provided for in this Regulation are in accordance with the opinion of the Committee mentioned in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 94/92 is amended as set out in the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 22.7.1991, p. 1.(2) OJ L 206, 15.8.2003, p. 17.(3) OJ L 11, 17.1.1992, p. 14.(4) OJ L 81, 28.3.2003, p. 10.(5) OJ L 114, 30.4.2002, p. 132.ANNEXThe Annex to Regulation (EEC) No 94/92 is amended as follows:1. in point 3 of the text referring to Argentina, the indent "- Food Safety SA" is added;2. in point 3 of the text referring to Australia, the third indent "- Biological Farmers of Australia (BFA)" is deleted and the indent "- Australian Certified Organic Inc." is added;3. in the text referring to Hungary, point 1 is replaced by the following:"1. Product categories:(a) unprocessed agricultural crop products, livestock and unprocessed livestock products within the meaning of Article 1(1)(a) of Regulation (EEC) No 2092/91;(b) processed agricultural crop and livestock products intended for human consumption within the meaning of Article 1(1)(b) of Regulation (EEC) No 2092/91.";4. in point 2 of the text referring to Switzerland, the following is added after the third indent:"- or from a third country whose production rules and inspection system have been recognised by Switzerland as being equivalent to those established under Swiss legislation.";5. in the text referring to New Zealand, point 4 is replaced by the following:"Certificate issuing body: Ministry of Agriculture and Forestry (MAF) - New Zealand Food Safety Authority (NZFSA)."